Citation Nr: 0409155	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for impotency.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left elbow fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1972 and from September 1973 to September 1977.  He also had 
service in the Air Force Reserves from 1978 to 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

For the reasons explained below, the issues of service 
connection for impotency and an increased rating for the left 
elbow disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Bilateral hearing loss have onset during the veteran's 
periods of active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), signed 
into law in November 2000, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  In light of the favorable disposition of the claim of 
service connection for hearing loss, addressing compliance 
with the VCAA is not necessary. 

Legal Criteria

In order to establish service connection, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active service 
includes active duty for training and inactive duty training.  
38 U.S.C.A. § 101(24). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

Service medical records for the first period of service show 
that the veteran served at a Marine Air Station from about 
April 1969 to May 1972.  On entrance, pure tone thresholds in 
each ear, at the tested frequencies from 500 to 4000 Hertz 
(Hz), were from 0 to 5 decibels (dB).  In July 1971, the 
veteran complained of hearing loss while working on jets.  
Audiology testing of the left ear showed a pure tone 
threshold of 25 dB at 500 Hz and 30 dB at 3000 Hz.  The other 
tested frequencies, 1000, 2000, 4000 Hz, in the left ear were 
20 dB or less.  Pure tone thresholds in the right ear at the 
tested frequencies from 500 to 4000 Hz were 20 or less dB.  
On separation examination, pure tone threshold in the right 
ear at 4000 Hz was 40 dB.  The other tested frequencies from 
500 to 3000 Hz in the right ear were 15 dB or less.  The 
threshold levels in the left ear at the tested frequencies of 
500 to 4000 Hz were 15 dB or less. 

For the second period of service, the veteran's military 
occupation specialty was aircraft maintenance specialist on 
jet aircraft.  On entrance examination, audiology testing of 
each ear was 20 dB or less in the tested frequencies from 500 
to 4000 Hz.  The reminder of the service medical records 
contain no complaint, history of finding of hearing loss.  On 
separation examination, audiology testing of each ear was 15 
dB or less in the tested frequencies from 500 to 4000 Hz. 

After service, Reserve medical records disclose no complaint 
of hearing loss on examinations in 1978, 1979, 1980, 1981, 
1987, 1988, and 1991.  Audiology testing in 1979 and 1983 
revealed 20 dB or less thresholds for each ear at the tested 
frequencies from 500 to 4000 Hz.  Audiology testing in 1987 
revealed 20 dB or less thresholds for each ear at the tested 
frequencies from 500 to 4000 Hz, except for a 30 db loss at 
3000 Hz for the left ear.  Audiology testing in November 
1991, revealed 25 dB or less thresholds for each ear at the 
tested frequencies from 500 to 4000 Hz, except for a 30 db 
loss at 4000 Hz for the left ear. 

On audiology testing by a private audiologist in November 
2001, pure tone thresholds in the right ear at the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz, were 15, 15, 
20, 30 and 45 dB, respectively.  Pure tone thresholds in the 
left ear, at the same frequencies, were 20, 15, 35, 50 and 50 
dB, respectively.  The diagnoses were sensorineural hearing 
loss in the right ear beginning at 3000 Hz, and sensorineural 
hearing loss in the left ear beginning at 2000 Hz.  

In a March 2002 statement, the private audiologist expressed 
the opinion that the veteran developed sensorineural hearing 
loss due to noise exposure while in active military service.  
She stated that it was at least as likely as not that the 
veteran's presently diagnosed hearing loss was attributable 
to intense noise such as internal combustion engines, heavy 
machinery, gunfire, aircraft, and other sources of acoustic 
trauma to which he was exposed during service.  

On VA audiology examination in September 2002, the examiner 
stated that the veteran's file had been reviewed, including 
the opinion of the private audiologist. The veteran 
complained of decreased hearing, especially, in the left ear.  
He indicated that he was a jet engine mechanic and an 
aircraft specialist during service and that he was exposed to 
noise from jet engines and ground support equipment.  After 
service, he stated that he worked as a machinist.  He denied 
other sources of noise exposure.  

The examiner reported pure tone thresholds in the right ear 
at the frequencies 500, 1000, 2000, 3000 and 4000 Hz, as 15, 
25, 25, 30 and 45 dB, respectively.  Pure tone thresholds in 
the left ear, at the same frequencies, were 15, 20, 30, 45 
and 50 dB, respectively. 

The examiner then concluded that the veteran's hearing was 
within normal limits while the veteran was on active duty and 
hearing loss was first shown after service during the time 
the veteran was in the Reserves.  The examiner expressed the 
opinion that it was not likely that the veteran's hearing 
loss began during his active service; rather, it was likely 
that the hearing loss began during Reserve duty.  

Analysis 

A review of the record shows that permanent hearing loss for 
VA purposes was not shown during the veteran's periods of 
active duty.  And the VA examiner expressed the opinion that 
it was not likely that the veteran's hearing loss began 
during these periods of service.  However, the veteran 
currently has bilateral hearing loss by VA standards and the 
VA examiner did express the opinion that the current hearing 
loss disability first had its onset during the veteran's 
Reserve duty, which occurred after he completed active duty.  
The record does show that hearing loss was shown on 
examinations in conjunction with the veteran's Reserve duty, 
which are generally conducted during a period of active duty 
for training or inactive duty training, is sufficient with 
resolution of reasonable doubt to establish that hearing loss 
was incurred during active service.  38 U.S.C.A. 5107(b). 



ORDER

Service connection for bilateral hearing loss is granted.

REMAND

The veteran is on several different medications to control 
his service-connected hypertension.  On VA examination in 
August 2002, the examiner diagnosed erectile dysfunction by 
history.  The examiner noted that erectile dysfunction was a 
common side effect of many anti-hypertensive medications.  

As for the claim for increase, the veteran asserts that he 
has arthritis.  A VA X-ray report of the elbow in August 2002 
revealed arthritis, but there was no clinical correlation of 
arthritis to the service-connected elbow disability.  

In light of the above, the Board determines that further 
evidentiary development is required before these claims can 
be considered on the merits.  Accordingly, this case is 
REMANDED for the following action.  

1.  Schedule the veteran for a VA 
examination by an urologist to determine 
if the veteran suffers from erectile 
dysfunction.  And, if found, the examiner 
is asked to express an opinion as to 
whether the condition is permanent and 
whether it is an adverse reaction to the 
medications the veteran takes to control 
his service-connected hypertension.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
service-connected left elbow disability.  
The examiner is asked to express an 
opinion as to whether the VA X-ray 
finding of arthritis in August 2002 is 
related to the service-connected left 
elbow disability.  
Also, the examination must include range 
of motion, expressed in degrees, and any 
finding of instability, including 
weakened movement, excess fatigability, 
or incoordination.  The examiner is to 
comment on functional loss due to pain as 
evidenced by the visible behavior of the 
veteran and whether the pain is supported 
by adequate pathology.  The examiner is 
also asked to express an opinion on 
whether pain could significantly limit 
functional ability on repeated use or 
during flare-ups.  If feasible, any such 
functional loss should be expressed in 
terms of additional loss of range of 
motion.    

3.  The veteran's file should be made 
available for review by the examiners. 

4.  After the above development is 
complete, adjudicate the claims in light 
of any additional evidence obtained.  On 
the claim for increase, consider 
38 C.F.R. §§ 4.40, 4.45, and, if 
applicable § 4.59.  If any of the 
benefits sought on appeal is denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Thereafter the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	George E. Guido Jr. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



